Citation Nr: 0603132	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
depressed skull fracture with psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987 and from February 1997 to November 1997.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

In September 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

The veteran contends that he is entitled to service 
connection for residuals of a depressed skull fracture with 
psychiatric disability because his psychiatric disability was 
aggravated during his second period of duty.  In this regard, 
the Board notes that the record contains a private medical 
opinion indicating that the veteran's "psychosocial 
stressors associated with his having degrees of 
responsibility beyond his capabilities might have been a 
complicating factor that led to a more disturbed condition."  
The private psychiatrist who provided this opinion did not 
have access to the claims folder.  He also indicated that 
there was another possible causative factor for the worsening 
of the veteran's psychiatric condition.  However, there is no 
contrary opinion in the record and the veteran has never 
undergone a VA examination in order to determine whether his 
second period of active service aggravated his psychiatric 
condition.  Therefore, the Board is of the opinion that a VA 
examination is warranted.

In addition, the record does not contain service medical 
records from the veteran's second period of active service.  
There is a May 2002 email request for all of the veteran's 
service medical records.  The email response is that the 
records were sent.  The Board notes that the record contains 
the service medical records for the veteran's first period of 
service.  A July 2002 request for service medical records and 
for the veteran's dates of active duty for training is also 
of record.  The response to both was that follow-up inquiries 
needed to be made to another office.  While the RO did 
follow-up on the issue regarding the veteran's dates of 
service and duty status, there is no record of any attempt to 
follow-up on the request for service medical records for the 
veteran's second period of active duty.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should undertake 
all appropriate action to obtain the 
veteran's service medical records for the 
period from February 1997 to November 
1997.  If the RO or the AMC determines 
that further efforts to obtain the 
records would be futile, it should comply 
with the notice requirements of 38 C.F.R. 
§ 3.159(e) (2005).

2.  Thereafter, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and etiology of the currently 
present psychiatric disability.  

The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion, with supporting rationale, 
regarding the following:  

a.  Is there a 50 percent or better 
probability that a currently present 
psychiatric disorder was present during 
the veteran's second period of active 
service and if so what is the appropriate 
diagnosis for the disorder?  

b.  With respect to any current 
psychiatric disorder that was present 
during the veteran's second period of 
active duty, did the disorder clearly and 
unmistakably exist prior to such period 
of service and clearly and unmistakably 
undergo no permanent increase in severity 
during or as a result of such service?

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the AMC or the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

